DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 05/04/2022, with respect to the 35 USC §112(b) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s amendments and arguments, filed 05/04/2022, with respect to the outstanding 35 USC §103 rejections have been fully considered but they are not persuasive. Applicant argues that the materials listed in claims 1 and 10 are all semiconductor materials, and because they’re semiconductor materials, electricity can be generated by forming a p-n junction at the interface between the layer containing the transparent plasmonic material and the carrier transport layer, and that if one attempted to replace gold with a semiconductor material to generate electricity, the whole purpose of Nakamura would be changed.
Au contraire! It is not the semiconductor band-to-band absorption that is responsible for absorption in the transparent plasmonic (semiconductor) nanoparticles that allows electricity generation. Rather, it is the plasmonic nature of the nanoparticles that allows the semiconductors to absorb light via localized surface plasmon resonance (LSPR, see ¶25 of instant PG-PUB). After absorbing light of the desired wavelength, the ‘hot’ electrons are transferred to the carrier transport layer (see Clavero, ‘Other applications and approaches’ and Fig. 4; note that this same principle of operation as shown in Nakamura, Fig. 1b, noting it behaves like a p-n junction). This absorption in noble metals, like the Au used by Nakamura, is due to LSPR absorption, just as in conducting oxides (see Clavero, ‘Plasmonic materials and semiconductor acceptors for opti-mized solar absorption’), and just as in instant specification.
In essence, the plasmonic materials, whether they be metals or wide bandgap semiconductors, in combination with the carrier transport layer act as if they form a p-n junction via the transfer of ‘hot’ electrons to the carrier transport layer, these ‘hot’ electrons being generated by LSPR absorption, not typical band-to-band absorption typical in semiconductors. The fact that the transparent conducting oxides are semiconductors is actually immaterial to the principle of operation; it is the fact that they are conducting which gives rise to LSPR absorption, and makes devices having a transparent conductive oxide work analogously.

Applicant’s amendments and arguments, filed 05/04/2022, with respect to newly added claims 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 16 and 19 are objected to because of the following informalities:
After cancelation of claim 13, claims 16 and 19 are identical to claims 2 and 18, respectively. Should these be dependent on the method claims?
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-7, 10, 12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, et al., "Gold cluster/titanium dioxide heterojunction photovoltaic cell." Applied Physics Letters 105.8 (2014): 083113 (cited by and provided with PTO-892 mailed 02/04/2022), in view of Clavero, "Plasmon-induced hot-electron generation at nanoparticle/metal-oxide interfaces for photovoltaic and photocatalytic devices." Nature Photonics 8.2 (2014): 95-103 (cited by and provided with PTO-892 mailed 12/10/2020), and Liu, et al. "Heavily-doped colloidal semiconductor and metal oxide nanocrystals: an emerging new class of plasmonic nanomaterials." Chemical Society Reviews 43.11 (2014): 3908-3920 (cited by and provided with PTO-892 mailed 12/10/2020).

Claim 1. Nakamura teaches a photoelectric conversion device comprising:
a layer containing a plasmonic material and a carrier transport layer (see Fig. 1, TiO2 and Au25, respectively), 
wherein the plasmonic material is plasmonic nanoparticles (Au25=Au nanoparticles),
and the carrier transport layer has a transmittance of 60% or more at a wavelength of 550 nm (it is suggested that TiO2 does not absorb at ≥500nm, suggesting it is transparent, and additionally, the long pass filter of 480 nm prevents excitation of TiO2; the TiO2 film is formed by spray pyrolysis at 500 ºC, similar to instant specification Examples 1-1 @ ¶50-551, but thinner, suggesting the TiO2 film formed by Nakamura inherently has this property, as when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent; see MPEP §2112.01. Additionally or alternatively, Nakamura suggests the thickness of the TiO2 layer may be optimized, and it is well-established by Beer’s law that the absorbance increases with thickness, and it would have been obvious at the effective filing date to optimize the TiO2 thickness to optimize the carrier transport layer to have a transmittance of 60% or more at a wavelength of 550 nm to allow carrier separation while allowing light to pass through the device and reach the plasmonic nanoparticles),
wherein the carrier transport layer contains … TiO2.
Nakamura does not teach transparent plasmonic material that absorbs infrared light by having LSPR absorption in the infrared region; instead teaching a plasmonic material that absorbs visible light by having LSPR absorption in the visible and UV region (see Fig. 2 and ¶1).
Clavero suggests that transparent conducting oxides are suitable materials for plasmonic solar cells, similar to metals (see Fig. 4), and conducting oxides can absorb in the near-infrared range (‘Plasmonic materials and semiconductor acceptors for opti-mized solar absorption’), suggesting the combination of near-infrared absorbing plasmonic materials together with the use of a carrier transport layer, although Clavero does not explicitly teach the transparent plasmonic materials are transparent plasmonic nanoparticles (although Clavero notes that transparent plasmonic nanoparticles may be fabricated, and suggests similarity to metal nanoparticles, see § Efficiency and fabrication cost of plasmonic versus conven-tional photovoltaic devices).
Kanehara teaches that indium tin oxide / tin-doped indium oxide nanoparticles are 1) transparent in the visible and 2) exhibit plasmonic resonance absorption in the infrared range (see Fig. 2). Thus, they meet the criteria for a plasmonic solar cell, chiefly, plasmonic absorption, and, moreover, overlap with the conducting oxides taught in general as useful for ‘hot’ electron injection taught by Clavero (see Fig. 4).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transparent plasmonic material is transparent plasmonic nanoparticles, wherein the transparent plasmonic nanoparticles contain at least one member selected from the group consisting of transparent conductive oxides, wherein the transparent conductive oxide is tin-doped indium oxide, as Kanehara teaches that transparent plasmonic nanoparticles are nanostructures that exhibit plasmonic absorption, and thus would have been the selection of a known material identified as suitable for its intended purpose (in this case, a plasmonic solar cell that absorbs in the infrared). See MPEP §2144.07.
In this case, modified Nakamura suggests the layer containing a transparent plasmonic material has a transmittance of 60% or more at a wavelength of 550 nm (as the NPs have negligible absorbance in the visible see Kanehara, Fig. 2), or, alternatively, at the effective filing date of the claimed invention, it would have been obvious at the effective filing date to optimize the transparent plasmonic material thickness to optimize the thickness of the absorbance layer to have a transmittance of 60% or more at a wavelength of 550 nm carrier separation to attain the desired absorbance of the plasmonic nanoparticle layer based upon the applicable wavelengths.

Claim 6. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles have a mean particle size of ~10 nm (per modification in view of Clavero and/or Kanehara; see Kanehara, Fig. 2: ~10 nm falls within the claimed range of 2 to 1000 nm).

Claim 7. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, further comprising electrodes (see Fig. 1).

Claim 10. Nakamura teaches a method for obtaining electric power, the method comprising:
allowing a layer containing a plasmonic material and a carrier transport layer to absorb visible light (see Fig. 1, TiO2 and Au25, respectively; Au25 absorbs visible light; see Fig. 2), 
wherein the plasmonic material is plasmonic nanoparticles (Au25=Au nanoparticles),
and the carrier transport layer has a transmittance of 60% or more at a wavelength of 550 nm (see rejection of claim 1 re: this feature), wherein the carrier transport layer contains … TiO2.
Nakamura does not teach transparent plasmonic material that absorbs infrared light by having LSPR absorption in the infrared region; instead teaching a plasmonic material that absorbs visible light by having LSPR absorption in the visible and UV region (see Fig. 2 and ¶1).
However, this feature, and the remaining features, are obvious for the same reasons established in the rejection of claim 1, above.

Claim 12. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles are a transparent conductive oxide having LSPR absorption in the infrared region (per modification in view of Clavero and/or Kanehara).

Claim 14. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles are tin-doped indium oxide nanoparticles (per modification in view of Clavero and/or Kanehara). 

Claim 15. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero). 

Claim 16. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles have a mean particle size of ~10 nm (per modification in view of Clavero and/or Kanehara; see Kanehara, Fig. 2: ~10 nm falls within the claimed range of 2 to 1000 nm). 

Claim 18. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 6, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero). 

Claim 19. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 16, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero).

Claims 1, 6-7, 10, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, et al., "Gold cluster/titanium dioxide heterojunction photovoltaic cell." Applied Physics Letters 105.8 (2014): 083113 (cited by and provided with PTO-892 mailed 02/04/2022), in view of Clavero, "Plasmon-induced hot-electron generation at nanoparticle/metal-oxide interfaces for photovoltaic and photocatalytic devices." Nature Photonics 8.2 (2014): 95-103 (cited by and provided with PTO-892 mailed 12/10/2020), and Kanehara, et al. "Indium tin oxide nanoparticles with compositionally tunable surface plasmon resonance frequencies in the near-IR region." Journal of the American Chemical Society 131.49 (2009): 17736-17737 (cited by and provided with PTO-892 mailed 12/10/2020).

Claim 1. Nakamura teaches a photoelectric conversion device comprising:
a layer containing a plasmonic material and a carrier transport layer (see Fig. 1, TiO2 and Au25, respectively), 
wherein the plasmonic material is plasmonic nanoparticles (Au25=Au nanoparticles),
and the carrier transport layer has a transmittance of 60% or more at a wavelength of 550 nm (it is suggested that TiO2 does not absorb at ≥500nm, suggesting it is transparent, and additionally, the long pass filter of 480 nm prevents excitation of TiO2; the TiO2 film is formed by spray pyrolysis at 500 ºC, similar to instant specification Examples 1-1 @ ¶50-551, but thinner, suggesting the TiO2 film formed by Nakamura inherently has this property, as when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent; see MPEP §2112.01. Additionally or alternatively, Nakamura suggests the thickness of the TiO2 layer may be optimized, and it is well-established by Beer’s law that the absorbance increases with thickness, and it would have been obvious at the effective filing date to optimize the TiO2 thickness to optimize the carrier transport layer to have a transmittance of 60% or more at a wavelength of 550 nm to allow carrier separation while allowing light to pass through the device and reach the plasmonic nanoparticles),
wherein the carrier transport layer contains … TiO2.
Nakamura does not teach transparent plasmonic material that absorbs infrared light by having LSPR absorption in the infrared region; instead teaching a plasmonic material that absorbs visible light by having LSPR absorption in the visible and UV region (see Fig. 2 and ¶1).
Clavero suggests that transparent conducting oxides are suitable materials for plasmonic solar cells, similar to metals (see Fig. 4), and conducting oxides can absorb in the near-infrared range (‘Plasmonic materials and semiconductor acceptors for opti-mized solar absorption’), suggesting the combination of near-infrared absorbing plasmonic materials together with the use of a carrier transport layer, although Clavero does not explicitly teach the transparent plasmonic materials are transparent plasmonic nanoparticles (although Clavero notes that transparent plasmonic nanoparticles may be fabricated, and suggests similarity to metal nanoparticles, see § Efficiency and fabrication cost of plasmonic versus conven-tional photovoltaic devices).
Liu teaches that copper sulfide / nanoparticles are 1) transparent in the visible and 2) exhibit plasmonic resonance absorption in the infrared range (see §2.1, Fig. 3). Thus, they meet the criteria for a plasmonic solar cell, chiefly, plasmonic absorption. Liu also notes that heavily-doped semiconductor nanocrystals show LSPR absorption just as do noble metals, allowing LSPR at lower energy or longer wavelength.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transparent plasmonic material is transparent plasmonic nanoparticles, wherein the transparent plasmonic nanoparticles contain at least one member selected from the group consisting of cooper sulfide, as Liu teaches that transparent plasmonic nanoparticles are nanostructures that exhibit plasmonic absorption, and thus would have been the selection of a known material identified as suitable for its intended purpose (in this case, a plasmonic solar cell that absorbs in the infrared). See MPEP §2144.07.
In this case, modified Nakamura suggests the layer containing a transparent plasmonic material has a transmittance of 60% or more at a wavelength of 550 nm (as the NPs have negligible absorbance in the visible see Kanehara, Fig. 2), or, alternatively, at the effective filing date of the claimed invention, it would have been obvious at the effective filing date to optimize the transparent plasmonic material thickness to optimize the thickness of the absorbance layer to have a transmittance of 60% or more at a wavelength of 550 nm carrier separation to attain the desired absorbance of the plasmonic nanoparticle layer.

Claim 6. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles have a mean particle size of 7-14 nm (per modification in view of Clavero and/or Liu; see Liu, Fig. 3, 7-14 nm falls within the claimed range of 2 to 1000 nm).

Claim 7. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, further comprising electrodes (see Fig. 1).

Claim 10. Nakamura teaches a method for obtaining electric power, the method comprising:
allowing a layer containing a plasmonic material and a carrier transport layer to absorb visible light (see Fig. 1, TiO2 and Au25, respectively; Au25 absorbs visible light; see Fig. 2), 
wherein the plasmonic material is plasmonic nanoparticles (Au25=Au nanoparticles),
and the carrier transport layer has a transmittance of 60% or more at a wavelength of 550 nm (see rejection of claim 1 re: this feature).
Nakamura does not teach transparent plasmonic material that absorbs infrared light by having LSPR absorption in the infrared region; instead teaching a plasmonic material that absorbs visible light by having LSPR absorption in the visible and UV region (see Fig. 2 and ¶1).
However, this feature, and the remaining features, are obvious for the same reasons established in the rejection of claim 1, above.

Claim 15. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero). 

Claim 16. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles have a mean particle size of 7-14 nm (per modification in view of Clavero and/or Liu; see Liu, Fig. 3, 7-14 nm falls within the claimed range of 2 to 1000 nm).

Claim 18. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 6, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero). 

Claim 19. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 16, wherein the carrier transport layer contains at least one member selected from the group consisting of TiO2 (although ZnO is also suggested as suitable by Clavero).

Claim 20. Modified Nakamura teaches or suggests the photoelectric conversion device according to claim 1, wherein the transparent plasmonic nanoparticles are copper sulfide (per modification in view of Clavero and/or Liu).

Claim 21. Modified Nakamura teaches or suggests the method according to claim 10, wherein the transparent plasmonic nanoparticles are copper sulfide (per modification in view of Clavero and/or Liu).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721